Citation Nr: 9909728	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  94-41 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from June 1981 to 
January 1990.  

The present appeal arises from a January 1992 rating decision 
in which the RO denied the veteran's claim of entitlement to 
service connection for a back disorder.  The veteran's claim 
on appeal subsequently came before the Board, which in a 
January 1997 decision remanded the claim back to the RO for 
additional development.  


FINDING OF FACT

The veteran's assertion that his back disorder had its onset 
during service is not supported by any medical evidence that 
would render the claim for service connection for that 
disability plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a back disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects an 
enlistment medical examination, dated in June 1981.  On 
clinical evaluation the veteran's spine and musculoskeletal 
system, in addition to his lower extremities, were reported 
as normal.

During the course of his active service, the veteran sought 
treatment for back pain in June 1986.  The veteran denied a 
history of previous back trauma, and reported that he did not 
suffer from radiating pain.  No clinical diagnosis or 
impression was noted, but a treatment plan called for hot 
moist soaks 2 to 3 times daily, range of motion exercises, 
and drug therapy with Parafon Forte.  This is the only 
documented complaint and/or treatment for back pain in 
service.  In addition, there was not a separation medical 
examination report available for review.  Review of the 
claims folder reflects that the RO has attempted to secure 
additional service medical records, without success.

Subsequently, in September 1990, the veteran submitted to the 
RO a VA Form 21-526 (Veteran's Application for Compensation 
or Pension), in which he filed a claim of service connection 
for a back disorder.  In responding to a question about 
treatment for a back disability in service, the veteran 
indicated treatment following an injury in 1981; however he 
crossed out this entry.  No other treatment was reported.  He 
reported no post-service treatment for a back disorder 
earlier than February 1990.

In October 1990, the RO received treatment records from Jose 
Garcia, M.D.  These records consisted of a report of 
examination from Northern Westchester-Putnam Physical 
Therapy, dated in August 1990; and a CT (computed tomography) 
scan report from Peter Waxman, M.D., also dated in August 
1990.  These records reflected findings of lumbosacral pain 
with radiation on forward flexion, as well as a large central 
disc herniation at L5-S1 with an annulus bulge at L3-4 and 
L4-5.  It was noted that the veteran, a chef, had reported 
that the onset of his back pain was one year ago, after a 
period of prolonged sitting, while decorating a cake.   

In November 1990, the veteran was medically examined for VA 
purposes.  He reported that he began to experience severe low 
back pain in November 1989, and began seeing a chiropractor 
in February 1990.  The veteran also reported complaints of 
radiating pain into both legs and feet, and minor pain 
working up his spine.  The examiner's diagnosis was probable 
herniated nucleus pulposus at L5-S1.  An associated 
radiographic study of the lumbosacral spine revealed reversal 
of the lordotic lumbar curve due to muscular spasm.  In 
addition, the study revealed narrowing of the disc space at 
L5-S1 which was noted as being possibly due to a herniated 
disc.  

In a January 1992 rating decision, the RO denied the 
veteran's claim of service connection for a back disorder.  
The veteran appealed the decision, and in a subsequently 
filed NOD, dated in September 1992, reported that he had been 
under constant treatment for his back since separating from 
active service in January 1990.  

In addition to his NOD, the veteran submitted medical 
evidence.  This consisted of a medical statement from Stanley 
Holstein, M.D., dated in August 1992; and treatment records 
from Westchester County Medical Center, dated in October 
1990.  Dr. Holstein reported that the veteran had severe back 
and leg pain due to a lumbar disc bulge, and that the veteran 
had had back pain as far back as October 1989 when he was 
injured lifting heavy objects during service in the U.S. 
Army.  

Medical records from Westchester County Medical Center 
reflected complaints and treatment for low back pain.  
Results from an electrodiagnostic study were reported 
consistent with bilateral L5-S1 radiculopathy, with the site 
of the lesion at or just proximal to the posterior primary 
rami.  X-ray study was negative for findings of arthritis. 

Thereafter, the veteran filed a VA Form 9 (Appeal to Board of 
Veterans' Appeals) dated in December 1992, in which he 
reported that he had been treated for back pain during 
service in October-November 1989, and had been sent back to 
his quarters with a heating pad and instructed to rest.  

In March 1993, the veteran testified before a hearing officer 
at the VARO in New York.  Under questioning, he stated that 
while in the military he had been a chef.  The veteran 
reported that his work involved lifting heavy pots and a 
great deal of bending.  In 1986 he had sought treatment for 
back pain, and the medics had told him he was suffering from 
a muscle spasm, and sent him back to his quarters with a 
heating pad.  In addition, the veteran noted that he had 
taken part in a training course in primary leadership 
development in October 1989, which included a 10-mile march 
with a heavy knapsack, and that following this training, his 
back had become very painful.  In addition, the veteran 
stated that when it was time to separate from active duty, he 
was pressured to get through outprocessing quickly.  He had 
requested to see a doctor, but was told by the medics that 
one would not be available to see him for a couple of days, 
because most of the doctors were out in the field, and the 
remaining few were too busy.  The medics, he noted, 
thereafter had him sign a waiver so he could complete 
outprocessing.  Furthermore, the veteran testified that he 
had started to receive treatment for his back immediately 
after separating from active service, and it had been 
suggested that he have surgery.  He reported that the pain 
was so bad at times that he would fall to the floor.  He also 
stated that he wore a back brace, which enabled him to stand 
and walk. 

In March 1993, the RO received a statement from Steve 
Kosterich, D.C., dated in February 1993.  Dr. Kosterich noted 
the veteran's history of having been injured in October 1989 
while on active duty.  He also reported that the veteran was 
suffering from lumbar radicular syndrome associated with 
lumbosacral disc syndrome, complicated by lumbopelvic 
myospasm.  Dr. Kosterich indicated that while the veteran had 
achieved a high degree of stability, he maintained some ever 
present positive orthopedic and neurologic findings.  These 
restricted the veteran's movement and required him to wear a 
lumbosacral support.  

In April 1993, the RO received a statement from David 
McGuire, D.C., dated that same month.  Dr. McGuire noted that 
he first examined the veteran in March 1990, during which the 
veteran reported a history of severe low back and leg pain 
beginning six months previously in service.  Dr. McGuire 
reported that examination findings in March reflected 
positive Kemp's test left and negative test right, positive 
Lasegue's test both right and left, positive Braggart's test 
both right and left, toe [walk] not possible on right foot 
and heel walk caused much pain, reduced Achilles reflexes, 
and Valsalva's test produced both right leg and back pain.  
The diagnosis was lumbar spine disc syndrome with L5-S1 
subluxation and vertebro-sciatic neuritis.  In addition, Dr. 
McGuire submitted copies of health insurance claims forms to 
the RO.  These revealed billing for chiropractic treatment of 
the veteran from March to August 1990.  

The Board remanded this case in January 1997 in order to 
obtain copies of Dr. McGuire's actual treatment records, as 
well as any medical records that the veteran's former 
employer might have.  


II.  Analysis

The present appeal arises from an original claim, and not an 
attempt to reopen a claim which was previously denied and had 
become final.  Therefore, the Board's threshold question must 
be whether or not the veteran has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S.Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known previously 
as the United States Court of Veterans Appeals prior to March 
1, 1999), which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of: (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong. Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

With regard to the veteran's contention that he currently 
suffers from a service-related back disorder, the Board finds 
that the veteran's claim is not well grounded.  In reaching 
this conclusion, we note that the veteran had one documented 
instance of treatment for back pain in 1986.  The back pain 
appears to have been acute and transitory since no additional 
treatment was sought.  There is no separation medical 
examination available for review, although during his 
personal hearing, the veteran testified that he apparently 
was not afforded a separation medical examination because of 
the unavailability of a medical doctor, and the rush to 
process him out of the U.S. Army.  

Following his separation in January 1990, the veteran was 
first treated by Dr. McGuire in March 1990, during which he 
was diagnosed with lumbar spine disc syndrome with L5-S1 
subluxation and vertebro-sciatic neuritis.  Subsequent 
treatment records also document findings and treatment for a 
herniated disc with radiculopathy at L5-S1.  However, while 
the veteran has shown treatment for the disorder two months 
following separation from service, the evidence of record, as 
noted above, does not reflect any findings of a back disorder 
in service, nor is there a medical opinion of record linking 
the veteran's current back complaints to his period of active 
military service.  In addition, while Dr. McGuire and Dr. 
Holstein both note the veteran's history of severe back pain 
beginning while the veteran was on active duty, this is a 
transcription of the veteran's version of events, as opposed 
to being the expressed opinion of the examiner.  As the U.S. 
Court of Appeals for Veterans Claims has held, 

"Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner," does not satisfy [the] '' 
'competent medical evidence' '' requirement set forth in 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1995).  Leshore 
v. Brown, 8 Vet.App. 406, 409 (1995); see also Reonal v. 
Brown, 5 Vet.App. 458, 461 (1993); Elkins v. Brown, 5 
Vet.App. 474, 478 (1993).  

Dolan v. Brown, 9 Vet.App. 358, 363 (1996).  

We are also mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Where the disorder is 
of a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, the veteran's service 
medical records do not reveal treatment for a herniated disc 
or a chronic back disorder, and there has been no medical 
opinion linking the veteran's post-service treatment for back 
pain to active service.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  Here, as noted above, the veteran has 
failed to provide any medical evidence of continuous in-
service treatment for a back disorder, and while the veteran 
did seek treatment after service for back pain and was 
diagnosed with a herniated disc, there has not been a medical 
opinion of record linking the veteran's current back pain 
complaints to his period of active service.

The Board concludes, therefore, that the veteran has not met 
the initial burden of presenting evidence of a well-grounded 
claim for service connection for a back disorder, under the 
applicable law as interpreted in the Caluza and Savage 
precedents.  See also Rose v. West, 11 Vet.App. 169, 171-72 
(1998), emphasizing that section 3.303(b) provides an 
alternative method of establishing service connection but 
does not override the analysis set forth in Caluza and Epps, 
supra.

The veteran has been very specific in asserting that his back 
disorder was incurred while on active service.  While the 
Board does not doubt the sincerity of the veteran's 
contentions in this regard, and his belief that he suffers 
from a service-related back disorder, our decision must be 
based on competent medical testimony or documentation.  In a 
claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran's current back 
disorder is service-related.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
Montgomery v. Brown, both supra.  In addition, the veteran 
does not meet the burden of presenting evidence of a well-
grounded claim merely by presenting his own testimony 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124 
(1998), citing Espiritu, supra.  See also Carbino v. Gober, 
10 Vet.App. 507, 510 (1997); Routen v. Brown, 10 Vet.App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998).

We also note that in an April 1997 letter from the RO to the 
veteran, the RO requested the veteran sign and return 
enclosed VA Forms 21-4142 (Authorization For Release of 
Information).  The request was made so additional evidence, 
that might have been pertinent to the veteran's claim, could 
be requested from Dr. McGuire.  The RO's letter was sent to 
the veteran's address of record.  The claims file does not 
reflect that a reply was received from the veteran or that 
the RO's letter was returned as undeliverable.  The Board 
wishes to emphasize that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a back disorder, regardless of the fact that he 
currently is not shown to be suffering from a disability that 
may be service-connected.  Such evidence would need to show, 
through competent medical evidence, a current disability, and 
that such disability, "resulted from a disease or injury 
which was incurred in or aggravated by service."  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of it, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
a back disorder must be denied.  See Epps v. Gober, supra.


ORDER

Entitlement to service connection for a back disorder is 
denied, inasmuch as the claim is not well-grounded.  



		
	N.R. ROBIN
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


